            Case 1:17-cv-02041-RJL Document 75 Filed 03/30/20 Page 1 of 4



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA
-------------------------------------------------------X
MIKHAIL FRIDMAN, PETR AVEN,                            :
and GERMAN KHAN,                                       :
                                                       :
         Plaintiffs,                                   :
                                                       :
         -v-                                           : Case 1:17-CV-02041 (RJL)
                                                       :
BEAN LLC (A/K/A FUSION GPS) and                        :
GLENN SIMPSON,                                         :
                                                       :
         Defendants.                                   :
-------------------------------------------------------X

                JOINT MOTION TO MODIFY THE SCHEDULING ORDER

       Pursuant to Fed. R. Civ. P. 16 and Local Civil Rule 16.4, Plaintiffs and Defendants

jointly request that the Court enter the attached Consent Order modifying the Scheduling Order

entered in this proceeding. In support of their joint motion, the Parties state as follows:

       The Parties filed an Amended Joint Case Management Report on September 4, 2019

(Dkt. 64) which proposed, in relevant part, that the parties complete document production by

January 6, 2020, and that the parties serve requests for admission by February 21, 2020.

       The Court adopted the Parties’ proposed discovery deadlines in its September 11, 2019

Scheduling Order (Dkt. 65), including the deadlines for completion of party document discovery

and service of initial document requests and interrogatories and answers to interrogatories and

written responses and objections to document requests. The Parties agreed to serve initial

document requests and interrogatories by October 11, 2019, and answers and objections to

interrogatories and written responses and objections to initial document requests within thirty

(30) days of service (i.e., by November 11, 2019). The Parties filed a Consent Order to Modify




9423130.4
            Case 1:17-cv-02041-RJL Document 75 Filed 03/30/20 Page 2 of 4



the Scheduling Order (Dkt. 68) and the Court, in a Minute Order dated November 5, 2019,

modified the Scheduling Order accordingly.

         The Parties served extensive document requests and interrogatories in October 2019, and

responses and objections thereto in November 2019, in accordance with the modified Scheduling

Order.

         The Parties filed a proposed Consent Order to Modify the Scheduling Order (Dkt. 73),

setting April 6, 2020 as the date by which the parties were to complete document production, and

setting May 27, 2020 as the date by which the parties were to serve requests for admission, and

the Court modified the Scheduling Order accordingly on January 9, 2020 (Dkt. 74) and set the

following discovery schedule:

                The parties shall complete document production by April 6, 2020.
                The parties shall serve requests for admission by May 27, 2020.
                Fact discovery shall close on January 12, 2021.
                The parties shall exchange expert reports by March 1, 2021.
                The parties shall complete expert depositions by May 16, 2021.
                Motions for summary judgment due June 30, 2021.
                Oppositions to motions for summary judgment due August 4, 2021.
                Replies on motions for summary judgment due August 25, 2021.

         The Parties have conferred in good faith on several occasions to attempt to resolve and

narrow discovery issues arising from their respective responses and objections to document

requests and interrogatories, including by correspondence dated January 31, February 19, and

March 12, 2020, and by telephone conferences of March 20 and 25, 2020, and intend to continue

to confer in good faith in an effort to resolve and narrow remaining issues and disagreements so

as to avoid the need for Court intervention. The Parties respectfully submit that, in light of the

foregoing, good cause exists, pursuant to Federal Rule of Civil Procedure 16(b)(4), for the dates

by which the Parties must complete document production and serve requests for admission to be

modified.

                                                 2

9423130.4
            Case 1:17-cv-02041-RJL Document 75 Filed 03/30/20 Page 3 of 4



         The Parties have agreed amongst themselves to a modification of the dates in the

Scheduling Order for the Parties’ completion of document production (currently April 6, 2020)

and for the Parties to serve requests for admission (currently May 27, 2020), and now desire to

amend the Scheduling Order so that it reflects the modified, mutually agreed dates, as set forth

below:

         (1) Discovery shall proceed pursuant to the following schedule:

                 a. The parties shall complete document production by May 4, 2020.

                 b. The parties shall serve requests for admission by June 24, 2020.

         All other dates in the Scheduling Order are unaffected by this motion.

Dated: March 30, 2020

 /s/ Alan S. Lewis                                /s/ Joshua A. Levy___
Alan S. Lewis (#NY0252)                           Joshua A. Levy
John J. Walsh                                     Rachel M. Clattenburg
CARTER LEDYARD & MILBURN LLP                      LEVY FIRESTONE MUSE LLP
2 Wall Street                                     1401 K Street NW, Suite 600,
New York, NY 10005                                Washington, DC 20005
Tel: 212-238-8647                                 Tel: 202-845-3215
Admitted Pro Hac Vice
                                                  Counsel for Defendants
/s/ Kim H. Sperduto
Kim H. Sperduto (# 416127)
Sperduto Thompson & Gassler PLC
1747 Pennsylvania Ave., NW
Suite 1250
Washington, D.C. 20006
Tel: 202-408-8900

Counsel for Plaintiffs




                                                 3

9423130.4
            Case 1:17-cv-02041-RJL Document 75 Filed 03/30/20 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 30th day of March 2020, I electronically filed and served the

foregoing using the CM/ECF system.

                                             /s/ Alan S. Lewis____
                                             Alan S. Lewis




                                                4

9423130.4
            Case 1:17-cv-02041-RJL Document 75-1 Filed 03/30/20 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA
-------------------------------------------------------X
MIKHAIL FRIDMAN, PETR AVEN,                            :
and GERMAN KHAN,                                       :
                                                       :
         Plaintiffs,                                   :
                                                       :
         -v-                                           : Case 1:17-CV-02041 (RJL)
                                                       :
BEAN LLC (A/K/A FUSION GPS) and                        :
GLENN SIMPSON,                                         :
                                                       :
         Defendants.                                   :
-------------------------------------------------------X

      [PROPOSED] CONSENT ORDER TO MODIFY THE SCHEDULING ORDER

       1.       WHEREAS the Parties filed an Amended Joint Case Management Report on

September 4, 2019 (Dkt. 64).

       2.       WHEREAS the Amended Joint Case Management Report proposed, in relevant

part, the following discovery schedule:

       The parties shall complete document production by January 6, 2020.
       The parties shall serve requests for admission by February 21, 2020.

       3.       WHEREAS the Court adopted the Parties’ proposed discovery deadlines in its

September 11, 2019 Scheduling Order (Dkt. 65), including the deadlines for completion of party

document discovery and service of initial document requests and interrogatories and answers to

interrogatories and written responses and objections to document requests.

       4.       WHEREAS, the Parties agreed to serve initial document requests and

interrogatories by October 11, 2019, and answers and objections to interrogatories and written

responses and objections to initial document requests within thirty (30) days of service (i.e., by

November 11, 2019); the Parties filed a Consent Order to Modify the Scheduling Order (Dkt.




9423130.4
            Case 1:17-cv-02041-RJL Document 75-1 Filed 03/30/20 Page 2 of 3



68); and the Court, in a Minute Order dated November 5, 2019, modified the Scheduling Order

accordingly;

       5.       WHEREAS the Parties served extensive document requests and interrogatories in

October 2019, and responses and objections thereto in November 2019, in accordance with the

modified Scheduling Order;

       6.       WHEREAS the Parties filed a proposed Consent Order to Modify the Scheduling

Order (Dkt. 73), setting April 6, 2020 as the date by which the parties were to complete

document production, and setting May 27, 2020 as the date by which the parties were to serve

requests for admission, and the Court modified the Scheduling Order accordingly January 9,

2020 (Dkt. 74);

       7.       WHEREAS the Parties have conferred in good faith on several occasions to

attempt to resolve and narrow discovery issues arising from their respective responses and

objections to document requests and interrogatories, including by correspondence dated January

31, February 19, and March 12, 2020, and by telephone conferences of March 20 and 25, 2020,

and intend to continue to confer in good faith in an effort to resolve and narrow remaining issues

and disagreements so as to avoid the need for Court intervention;

       8.       WHEREAS the Parties respectfully submit that, in light of the foregoing, good

cause exists, pursuant to Federal Rule of Civil Procedure 16(b)(4), for the dates by which the

Parties must complete document production and serve requests for admission to be modified;

       9.       WHEREAS the Parties have agreed amongst themselves to a modification of the

dates in the Scheduling Order for the Parties’ completion of document production (currently

April 6, 2020) and for the Parties to serve requests for admission (currently May 27, 2020), and

now desire to amend the Scheduling Order so that it reflects the modified, mutually agreed dates.


                                                2

9423130.4
            Case 1:17-cv-02041-RJL Document 75-1 Filed 03/30/20 Page 3 of 3



   NOW, THEREFORE, IT IS HEREBY ORDERED that:

   The September 11, 2019 Scheduling Order, as modified, is revised as follows:

             (1) Discovery shall proceed pursuant to the following schedule:

                 a. The parties shall complete document production by May 4, 2020.

                 b. The parties shall serve requests for admission by June 24, 2020.

             (2) All other dates in the September 11, 2019 Scheduling Order, as modified, are

                unaffected by this Order.



                                                             SO ORDERED


                                                             RICHARD J. LEON
                                                             United States District Judge




                                                 3

9423130.4
